Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-5 were previously pending and were rejected in the previous office action. Claim(s) 1, 2, and 4 were amended. Claim(s) 1-5 have been examined and remain pending. 

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 1 of Applicant’s Response, filed December, 18, 2021, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page(s) 1-7, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1-5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	However, Applicant first argues on page 2, that Yamasaki is not prior since Yamasaki mentions using ultraviolet and/or infrared light but mainly utilizes visible light communication for the embodiment. Applicant, respectfully, disagrees. As an initial including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."); MPEP 2123. Here, in this case it would have been obvious to use Yamasaki that teaches sending visible light via a vehicle to a parking gate. Yamasaki, further, teaches that the optical signals can also include ultraviolet and/or infrared light thus it would have been reasonable to rely on the fact that infrared light can be used for sending signals from a vehicle as disclosed in Yamasaki. Therefore, applicant’s argument is not persuasive.  
Secondly, Applicant argues on page 2, that applicant’s invention differs from the prior art since the IR transmitter is installed in the vehicle mirrors. Examiner, respectfully, disagrees. Here, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the IR transmitter is installed in the vehicle side mirrors) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicants are not persuasive. 
Third, Applicant argues on page 3, that Yamasaki should not be considered prior art when applicant’s invention provides different advantages. Examiner, respectfully, disagrees. The fact that applicant has recognized another/other advantage(s) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, applicants are not persuasive.

Response to Amendment
The amendment to the claims filed on December 18, 2021, does not comply with the requirements of 37 CFR 1.121(c) because applicant has failed to properly format their amendment using underlining and strikethrough and the appropriate claim status.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.

		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.

		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.

		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 10,425,168) in view of Eisenmann (US 5,459,304) and further in view of  “Infrared Communication Concepts,” September 13, 2017, (hereinafter Infrared).
	Regarding Claim 1, Yamasaki et al., teaches a vehicle identification system that utilizes infrared coded signals, the system comprising: 
a vehicle which is provided with at least one infrared
the IRT transmitter configured to store unique information related to the vehicle, the information will include the license plate number, 
the IRT transmitter capable of sending out infrared signals that correspond to the vehicle identification data. Column 4, Lines 50-67); and (Column 5, Lines 1-9)(Yamasaki et al. teaches that the vehicle controller (i.e., IRT transmitter) is able to transmit a light and signal that identifies the vehicle information such as the vehicle registration information and other vehicle information. Examiner, respectfully, notes that the light can include infrared)  

a control panel (CP) which is located at the access area to a gated facility or private parking. (Column 4, Lines 18-36); (Column 5, Lines 14-19); and (Fig. 2, 201)(Yamasaki et al. teaches a roadside device (i.e., control panel) that is coupled and at the entrance and exit gates, which, permits the entry and exit of the vehicles using the parking lot) 
the CP control panel is provided with at least one infrared sensor or receiver (IRR). (Column 4, Lines 50-62 and 67); and (Column 5, Lines 1-4)(Yamasaki et al. teaches that the roadside device (i.e., control panel) includes optical sensors (i.e., infrared sensor/receiver) that are able to receive light emitted from the vehicle that includes infrared light)
the IRR receiver installed in such way as to detect the signals emitted by IRT transmitters of any plurality of vehicles attempting to enter the facility 
the IRR receiver operatively connected to a control circuit (CC) that is capable 
a computer (PC) that is operatively connected to the CP control panel. (Column 5, Lines 36-43)(Yamasaki et al. teaches a CPU that obtains identification information about the vehicle by the optical signal emitted by the vehicle. The CPU is connected to the optical sensor of the roadside device (i.e., control panel) and a communication interface in a communicable manner)
the computer configured to receive and register the data decoded by the CP control panel. (Column 6, Lines 63-67) and (Column 7, Lines 1-4)(Yamasaki et al. teaches that the CPU is able to store identification 
the PC computer capable of processing the said data to determine whether or not the vehicle is authorized to enter the facility and/or record the time and date of the arrival of the authorized vehicles for ulterior billing purposes or other management applications. (Column 6, Lines 55-67) and (Column 7, Lines 1-34)(Yamasaki et al. teaches that the CPU is able to receive the radio waves including the identification information and the service information from the vehicle. The CPU will check the identification information obtained from the optical signal and the identification information obtained from the radio waves and if the results match then the CPU will cause the entrance and exit gates to open for the vehicles to pass. Yamasaki et al., further, teaches that the CPU is able to calculate a fee based on the time of entrance by the vehicle and the time of exit by the vehicle and then the CPU will transmit the fee to the vehicle)
	With respect to the above limitations: while Yamasaki teaches a motor vehicle that is able to transmit infrared signals that includes vehicle identification information, which, a parking roadside device is able to allow access into the parking lot based on receiving the infrared signals and determining if the signals and the information are identical. The system will then allow the vehicles to enter and exit the parking lot as well as calculate a payment based on the time the vehicle entered the parking lot. However, Yamasaki et al., doesn’t explicitly teach that a vehicle transmitter is able to store the authority issuing the license plate. Yamasaki et al., also doesn’t explicitly teach 
	But, Eisenmann in the analogous art of motor vehicle record administration, teaches 
transmitter configured to store unique information related to the vehicle, the information will include the authority issuing the license plate. (Column 23, Lines 13-26); (Fig. 12, 1223, 1227)(Eisenmann teaches a vehicle that is equipped with a transceiver, which, the transceiver is connected to an identification card (e.g., information stored in the card) via a smart card scanner. The transceiver is able to transmit and receive signals via a pulse code modulation in order to send department of motor vehicle identifier files (i.e., authority issuing the license plate), see Column 6, Lines 14-33. Examiner, respectfully, notes that the vehicle transceiver can be used for a parking application, which, the transceiver will transmit an initiation signal that includes all of the toll account file identifiers to a parking garage transceiver, which, will include the parking garage file identifier. The initiation signal will comprise of a binary value using conventional modulation techniques such as PCM)
the encoding method of the signals utilizing a pulse control modulation (PCM) or pulse width modulation (PWM) technology. (Column 19, lines 35-45); (Column 20, Lines 19-38 and 65-67); and (Column21, Lines 1-7)( Eisenmann teaches that the motor vehicle can 
decoding and processing the binary signals. (Column 20, Lines 21-67); (Column 21, Lines 1-22); and (Column 22, Lines 15-28)(Eisenmann teaches that the signal can be demodulated using PCM, which, the values will be compared to determine if they are identical and the garage is able to open the parking gate based on the binary value and/or sequence) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for using infrared signals to allow access into a parking garage of Yamasaki et al., by incorporating the teachings of transmitting department of motor vehicle information via a vehicle transceiver and using PCM to encode and decode binary signals for opening a garage of Eisenmann, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve time and convenience of a user by integrating various types of motor vehicle records into a single motorist identification card located in the vehicle. (Eisenmann: Column 2, Lines 9-32)
	With respect to the above limitations: while Eisenmann teaches using a vehicle transceiver that is in communication with an identification card to provide department of motor vehicle information. Eisenmann, also, teaches that a motor vehicle can be equipped with PCM capabilities to demodulate binary signals in order to open parking gates. However, to the extent that Yamasaki et al./Eisenmann, do not teach a 
	But, Infrared in the analogous art of encoding and demodulating infrared signals, teaches the encoding method of the infrared signals. (Page 1, “Modulation and Methods of Encoding”)(Infrared teaches using a pulse code modulation (PCM) to encode actual data from a controller, which, is used for infrared remote control systems. Infrared, also, teaches using a frequency to demodulate the signal in order to encode the actual data sent form the controller, which, the signal can include binary logic such as “o,” and “1”. Examiner, respectfully, notes teaches that the infrared control can be used to open a garage door) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for using infrared signals to allow access into a parking garage of Yamasaki et al. and transmitting department of motor vehicle information via a vehicle transceiver and using PCM to encode and decode binary signals for opening a garage of Eisenmann, by incorporating the teachings of using infrared signals and PCM to encode and decode binary signals for opening a garage of Infrared, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure that the infrared signal gets to its correct target device through the use or PCM modulation. (Infrared: “Modulation and Methods of Encoding”)

	Regarding Claim 2, Yamasaki et al./Eisenmann/Infrared, teaches all the limitations as Claim 1
wherein the CP control panel is located at the exit gates of a private facility. (Column 4, Lines 18-36); (Column 5, Lines 14-19); and (Fig. 2, 201)(Yamasaki et al. teaches a roadside device (i.e., control panel) that is coupled and at the entrance and exit gates, which, permits the entry and exit of the vehicles using the parking lot)
the PC computer determines the parking fee owed by the driver for the amount of time that the particular vehicle has remained in the facility. (Column 6, Lines 55-67) and (Column 7, Lines 1-34)(Yamasaki et al. teaches the CPU will check the identification information obtained from the optical signal and the identification information obtained from the radio waves and if the results match then the CPU will cause the entrance and exit gates to open for the vehicles to pass. Yamasaki et al., further, teaches that the CPU is able to calculate a fee based on the time of entrance by the vehicle and the time of exit by the vehicle and then the CPU will transmit the fee to the vehicle)  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 10,425,168) in view of Eisenmann (US 5,459,304) and “Infrared Communication Concepts,” September 13, 2017, (hereinafter Infrared), as applied to Claim 1, and further in view of Mikami (JP 2005/018242A).
	Regarding Claim 3, Yamasaki et al./Eisenmann/Infrared, teaches all the limitations as applied to Claim 1. 
wherein a printer is provided in the CP control panel for issuing paper tickets to vehicle drivers when access to the site has been granted. 
	But, Mikami in the analogous art of printing a parking ticket for a vehicle, teaches wherein a printer is provided in the CP control panel for issuing paper tickets to vehicle drivers when access to the site has been granted. (Page 2, “when it is detected that the user’s vehicle reaches….”)(Mikami teaches a ticket issuing machine, which, is used to issue a ticket to vehicle upon detecting the vehicle reaching the entrance of the parking lot. Mikami, further, teaches that various information will be printed on the ticket allowing the user to park in the correct spot and to also use the ticket when leaving in order to determine the calculated parking charge for the time used) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for using infrared signals to allow access into a parking garage of Yamasaki et al., transmitting department of motor vehicle information via a vehicle transceiver and using PCM to encode and decode binary signals for opening a garage of Eisenmann, and using infrared signals and PCM to encode and decode binary signals for opening a garage of Infrared, by incorporating the teachings of detecting an approaching vehicle at a parking gate and then issuing a parking ticket for that vehicle of Mikami, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce waiting time and alleviate traffic congestion on 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 10,425,168) in view of Eisenmann (US 5,459,304) and “Infrared Communication Concepts,” September 13, 2017, (hereinafter Infrared), as applied to Claim 1, and further in view of Chowanic (US 2018/0315311) and further in view of Kannomata (JP2000285157A)..
Regarding Claim 4, Yamasaki et al./Eisenmann/Infrared, teaches all the limitations as applied to Claim 1 and wherein the CP control panel and the vehicle further comprise: 
an infrared transmitter (CPT) that is provided in the CP control panel for sending information to the vehicle. (Column 10, Lines 28-48)(Yamasaki et al. teaches that a vehicle can emit outgoing light signals, which, the roadside device and the optical sensors will receive the signal. The roadside device will then transmit radio waves to the vehicle, which, will include parking lot information such as the name of the parking lot. Examiner, notes, that the information will be sent by radio waves that include infrared signals)
whereby the information beamed by the CPT transmitter will include the facility
an infrared receiver (VIR) is installed in the vehicle. (Column 11, Lines 14-19); and (Column 12, Lines 32-36)(Yamasaki et al. teaches a vehicular wireless communicator that is able to communicate with the parking apparatus by receive radio waves)
whereby the signals sent by the CPT transmitter are detected and processed by VIR receiver, the data is stored in the Random Access Memory (RAM) of the vehicle. (Column 11, Lines 7-19); and (Column 12, Lines 32-36(Yamasaki et al. teaches that the vehicular communicator is able to receive the radio waves provided by the optical receiver/sensor, which, the vehicular communicator will receive the radio waves and then provide the vehicular controller the radio waves (i.e., detected and processed). Yamasaki et al., also, teaches that information can be stored in vehicular storage. Based on BRI and applicant’s specification that recites “…control panel 20 will send out an infrared signal which may be detected by an infrared receiver installed in the vehicle…incoming signal may be processed by the microcontroller and sent for storage purposes to the RAM memory 34,” see applicant’s specification page 5,  which the 

	With respect to the above limitations: while Yamasaki et al. teaches a vehicle that can emit an infrared signal to a roadside gate device, which, the roadside gate device is able to receive the vehicle signal and then return a signal that includes the parking garage name. Yamasaki et al., further, teaches that the vehicle includes a communicator that can receive the signal from the roadside device and send it to the vehicle controller, which, the controller is able to store information within a memory ROM and/or RAM. However, Yamasaki et al., Eisenmann, and Infrared, do not explicitly teach that the information sent to the vehicle will include telephone information, facility location, and date and time information, which, the data can be sent to a smart phone paired to the vehicle via Bluetooth. 
	But, Chowanic in the analogous art of providing garage information to a vehicle, teaches 
whereby the information may include facility location and telephone. (Paragraph(s) 0017 and 0029)( Chowanic teaches a vehicle computing system is able to receive parking data for garages, which, the parking data received by the vehicle can include the street address of the garage (i.e., facility location) and the garage name and the garage phone number along with other details)
a smart phone which is paired to the vehicle via a Bluetooth link. (Paragraph 0019)(Chowanic teaches that the driver carry-on device can interface with the driver via Bluetooth (i.e., smart phone which is paired to the vehicle via a Bluetooth link). Examiner, notes, that the mobile devices can include cellular phones, tablets, computers, and others, see paragraph 0021. Examiner, respectfully, notes that the limitation is stated in the alternative (e.g., optionally) thus the device need not have the data sent to it.)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for using infrared signals to allow access into a parking garage of Yamasaki et al., transmitting department of motor vehicle information via a vehicle transceiver and using PCM to encode and decode binary signals for opening a garage of Eisenmann, and using PCM to encode and decode binary signals for opening a garage of Infrared, by incorporating the teachings of a vehicle and a mobile device paired to the vehicle, which, the vehicle is able to receive garage parking information that includes phone number, location, and name information of Chowanic, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve guiding a user to a parking space as well as operating a device safely when the device is paired to the vehicle. (Chowanic: Paragraph(s) 0002 and 0015)
	With respect to the above limitations: while Chowanic teaches a vehicle computing system is able to receive parking garage information that includes the street 
But, Kannomata in the analogous art of parking, teaches transmitter will include the time and date of the transaction. (Page 3, “it has a function of transmitting a code…”)(Kannomata teaches that vehicle mounted device can receive parking information from a parking antenna. The vehicle mounted device will receive the exit parking date and time (i.e., time and date of the transaction) on the exit side of the parking)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for using infrared signals to allow access into a parking garage of Yamasaki et al., transmitting department of motor vehicle information via a vehicle transceiver and using PCM to encode and decode binary signals for opening a garage of Eisenmann, using PCM to encode and decode binary signals for opening a garage of Infrared, and a vehicle and a mobile device paired to the vehicle, which, the vehicle is able to receive garage parking information that includes phone number, location, and name information of Chowanic, by incorporating the teachings of a vehicle mounted device receiving exit time and date information after exiting the parking garage of Kannomata, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve parking by reducing traffic due to vehicles waiting to receive a parking card with the parking date and time 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 10,425,168) in view of Eisenmann (US 5,459,304) and “Infrared Communication Concepts,” September 13, 2017, (hereinafter Infrared), as applied to Claim 1, and further in view of Tran (US 2013/0090744).
	Regarding Claim 5, Yamasaki et al./Eisenmann/Infrared, teach all the limitations as applied to Claim 1.
	However, Yamasaki et al., doesn’t explicitly teach wherein a hand held infrared transmitter (HHT) is used by the vehicle driver to send binary codes with unique vehicle information when the HHT transmitter is pointed by the driver towards the CP control panel, as the vehicle arrives at the gate, which enables the detection of said signals by the IRR receiver installed in the control panel. 
	But, Eisenmann in the analogous art of motor vehicle record administration, teaches using PCM to encode and demodulate signals. (Column 19, lines 35-45); (Column 20, Lines 19-38 and 65-67); (Column 21, Lines 1-22); (Column 22, Lines 15-28)( Eisenmann teaches that the motor vehicle can have a transceiver that is able to demodulate and/or decode signals using conventional demodulation techniques such as pulse-code modulation (i.e., pulse control modulation (PCM)). The signal can consist of binary signals, which, the binary values will be compared using PCM to determine if they are identical and if they are then it will trigger the parking garage gate to open) 

	With respect to the above limitations: while Eisenmann teaches using a vehicle transceiver that is in communication with an identification card to provide department of motor vehicle information. Eisenmann, also, teaches that a motor vehicle can be equipped with PCM capabilities to demodulate binary signals in order to open parking gates. To the extent that Yamasaki et al./Eisenmann, do not teach a transmitter using infrared signals to demodulate using PCM and binary signals see Infrared below. However, Yamasaki et al./Eisenmann, do not teach using a remote control device to open a garage door.
	But, Infrared in the analogous art of opening a garage door using a remote device and PCM to encode and demodulate infrared signals, teaches hand held infrared used to send binary codes. (Page 1, “So how…,” and “Modulation and Methods of Encoding”)(Infrared teaches an infrared remote control device that is used to open a garage door remotely. Infrared, further, teaches that an infrared light that will send commends to the controller that the device is aiming at. The remote device can 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for using infrared signals to allow access into a parking garage of Yamasaki et al. and using PCM to encode and decode binary signals for opening a garage of Eisenmann, by incorporating the teachings of using a remote device that is equipped with infrared to encode and decode binary code using a PCM for opening a garage of Infrared, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure that the infrared signal gets to its correct target device through the use or PCM modulation. (Infrared: “Modulation and Methods of Encoding”)
	With respect to the above limitations: while Infrared teaches using a remote device with infrared to transmit binary code to a parking garage. However, Yamasaki et al./Eisenmann/Infrared, do not explicitly teach that the driver of the hand held infrared transmitter will point the device at a control at the gate, which, the signals will open the gate after authenticating vehicle information.  
	But, Tran in the analogous art of a wireless device opening a garage door, teaches wherein a hand held infrared transmitter (HHT) is used by the vehicle driver to send unique vehicle information when the HHT transmitter is pointed by the driver towards the CP control panel, as the vehicle arrives at the gate, which enables the detection of said signals by the IRR receiver installed in the control panel. (Paragraph(s) 0042-0043 and 0052)(Tran teaches a vehicle can include a 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for using infrared signals to allow access into a parking garage of Yamasaki et al., using PCM to encode and decode binary signals for opening a garage of Eisenmann, and using a remote device that is equipped with infrared to encode and decode binary code using a PCM for opening a garage of Infrared, by incorporating the teachings of using a handheld device to open a garage door after authenticating vehicle information of Tran, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve user convenience of opening garage doors wirelessly. (Tran: Paragraph 0039)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brubaker (US 9,183,572). Brubaker teaches a vehicle that will receive and store content requests, VIN data, and user/occupant profiles or user codes. Brubaker, also, teaches that the vehicle is able to transmit VIN, model data, content requests, and other signals. Brubaker, further, teaches that the vehicle includes a signal transmitted from a vehicle, which, the vehicle transmitter is able to contain content request comprising encoded specification about the specific VIN including brand, make, model, and year of the vehicle. The transmitter can also be configured to transmit DMV and user code content using wireless signals. Brubaker, also, teaches that the wireless communications can included infrared, see Column 23, Lines 44-62; Column 33, Lines 24-33; Column 50, Lines 51-67; Column 51, Lines 1-12; and Column 83, Lines 39-45.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628